Patxll, Judge.
On the 21st day of August, 1858, William Cravens and wife, conveyed to John C. Spencer, a certain tract or parcel of land in trust, to secure the payment of two single bills executed by said William Cravens to the Plaintiff, amounting jointly to $1,737.69. These bills were given to the Plaintiff in payment for a steam engine, boiler, ánd other machinery, suitable for running a steam saw mill: and the bill alleges that said Cravens erected on this land a building suitable for such a mill, and placed in or near it the said engine, boiler, and other machinery, and alleges other matters designed to show that said engine, &c., became a part of the freehold of said land.
A deed of trust prior in time, and on this same land, had been executed by Cravens and wife, to secure the purchase money due by Cravens upon its original purchase. Under this deed of trust, this tract of land was *192solcl, and a deed made to the purchaser, bearing date on the 15th day of June, 1864. This sale is in no way called in question in the present suit. The evidence shows that this engine, boiler, and machinery were removed from this land in 1860, and carried to another place some nine or ten miles distant; and while here, the said ‘William Cravens ¡conveys his steam saw mill, with all and singular its apparatus, to secure a debt due to another creditor. This deed is dated on the 4th day of April, 1861. The bill then alleges that Joseph Lyons, one of the creditors secured by said deed, afterwards-purchased said engine, boilers, &e.; and that one W. B. Caswell, became the purchaser of an interest in said mill, engine, &c., and that they sold the same to Laurence Kincheloe and John S. Meade. The bill alleges that all these parties had full notice of the Plaintiff’s lien on said mill, engine, &c., and that they were endeavoring to hinder and delay the Plaintiff in the collection of his debt. The prayer of the bill is, that the said engine, boilers, &c., be surrendered to a trustee, who the bill prays may be appointed in the place of John C. Spencer, the former trustee in said deed of trust executed for the benefit of Plaintiff, who had left the State; that Joseph Lyons be compelled to account for the use of said mill, &e., while in his possession, and for other and general relief.
The Defendant Joseph Lyons appears, and files a demurrer and answer to the bill. The demurrer recites, 1st. That the said bill doth not contain proper parties, and 2d. That the Complainant had a complete and ample remedy at law for the recovery of the engine in his bill mentioned.
It is unnecessary to notice the allegations in the answer. Some proofs were taken, and the cause came on to be heard in December, 1871, when the Court below sustained the demurrer to the bill, and the same was dismissed. From this ruling of the Court an appeal is taken to this Court.
*193It is unnecessary to consider tire question, whether tRis property became a part of tire freehold or tract of land which was conveyed in trust for the benefit 'of the Plaintiff, or not. By its subsequent severance and removal several miles distant from this land, it was converted, so far as the parties to this bill are concerned, into personal property, and it received this character from the date of its severance and removal. The debt to this Plaintiff from Cravens became due in December, 1858. This removal was made, according to the evidence, in 1860, and a deed of trust was executed upon it ' as personal property, for the benefit of Defendant, Joseph Lyons, in April, 1861, and subsequently he became the purchaser thereof. If this property was covered by the Plaintiff’s deed of trust of 21st of August, 1858, and for the purposes of this argument it may be so regarded, there was nothing to have prevented him, or his trustee, from pursuing this property and reclaiming the same by an action of detinue or trover, in whosesoever possession it was found. Any issue affecting its title could have been fairly presented by proper pleadings in these actions, and a judgment been had according to the right of the case. This course, however, was not taken; but after more than five years have elapsed from the time of the removal of this property from the land, and from the time of the Plaintiff’s right to pursue it in the mode that has been indicated, the Plaintiff files his bill to compel the parties who have purchased this property, and who had obtained a subsequent lien upon it, to restore its possession to himself or his trustee, on the ground that they had notice of the Plaintiff’s previous lien; that consequently said purchasers had only an equitable title, which therefore, was cognizable in a court of equity.
The principle involved in this case has been clearly and definitely settled, that where the law gives a complete remedy, equity will not interfere ; and in no case where the Plaintiff claims as an incumbrancer merely, *194as in the cause under consideration. "When courts of equity have interfered, it is -where the remedy at law, from the nature of the case, or special circumstances of some kind, is incomplete. In the case of Bowyer vs. Creigh, 3 Rand., 25, a trustee and cestui que trust filed their bill of injunction to stop the sale of property conveyed by a deed of trust, claiming the same as a security for their debt. Here the sale of the trust subject had not been made,'and the power of the Court was invoked to prevent it. The injunction was dissolved arid an appeal taken. Judge Carr examined the case with great care and minuteness, pointing out the evils which would result from opening the doors of a Court of Equity, when the remedy at law was complete, as it wras in that case, and delivered the opinion of the Court affirming the decree of the Court below. In the case before us the property claimed as trust property had been sold, and was in the possession of the Defendants for some years before this bill is filed, not to stop the sale, but to have its possession restored. If relief was refused in the former case, much more would it be in this. This doctrine was reviewed and re-affirmed in the case of Sheppards vs. Turpin, and Same vs. Stubbs, 3 Gratt., 373. In that case it was decided as follows: “ Property conveyed in a deed of trust is taken under execution and sold at the instance . of parties not claiming under the trust deed. Held, a Court of Equity will not entertain ■ a suit by the trustee or cestui que trust against the purchaser at the sale under the execution, to recover the property; there being no obstacle in the way of their proceeding at law.” I need not state the facts and circumstances in this case further than to say, that here, as in the case in 3 Band., (supra,) and as in the case before this Court, it -was trust property of which third parties had got the possession, and a bill in equity is filed for relief. Judge Daniel says that he could not see that the records present, in either case, any grounds for.relief for which *195the Plaintiffs in the Court below might not have had a plain, adequate, and complete remedy at law. The relief sought was denied. The grounds presented for relief here are not so strong, and I think in view of the cases cited, and of others then referred to, the Court below did not err in sustaining the demurrer to the Plaintiff's bill. But it is said that the Court had jurisdiction, in order to appoint a trustee in the place of John C. Spencer who had left the state. But had a trustee been appointed, he could not have prosecuted this suit, as we have seen, for the purposes indicated in the bill. Moreover, the cestui que trust could have prosecuted a suit at laAV in the name of the trustee for his own benefit.
’With these views, the decree of the Circuit Court must be affirmed, with $30 damages and costs according to law to the Appellee.
Haymond, President, and Hoffman and Moore, Judges, concur in the foregoing opinion.